Per Curiam,
This is an appeal from a judgment entered for want of a sufficient affidavit of defense, in an action brought into the common pleas by appeal from the judgment of a justice of the peace. The facts out of which the appeal arises are set forth concisely in the opinion of the learned judge of the common pleas, and, on those facts, the judgment was clearly right. The affidavit of defense did not' deny plaintiff’s claim, but claimed a set-off considerably in excess of $300, arising out of an entirely different transaction. In Walden v. Berry, 48 Pa. 456, it was held, that when an appeal comes into court from a justice of the peace the proceedings are not de novo as to jurisdiction, and that where the justice of the peace would not have jurisdiction of a set-off of the *97amount claimed the common pleas has not jurisdiction on appeal. The set-off claimed in the present case, being beyond the jurisdiction of a justice of the peace, could not be interposed as a defense when the case came into that court.
The judgment is affirmed»